Title: To John Adams from Edward Hill, 8 August 1774
From: Hill, Edward
To: Adams, John


     
      Sir
      Boston Monday Augt. 8 1774
     
     Saturday a Man of war arrived with the new accounts. The Governor has summoned the new Council to meet at Salem to day. Reports are various as to the Gentlemen who are appointed and the number. I have heard that only 12 are appointed from England and that the remaining 24 are to be nominated by the Governor. Others say that 36 the whole number are appointed from home. All that I have heard mentioned and can recollect are—but Edes has furnished me with the following List which he says is not perfect.
     H. Gray, Thos. Hutchinson, Jno Erving, Jos. Green, Jos. Lee, N. Ray. Thomas, Col. Edson, Danl. Leonard, Col. Worthington, Timo. Ruggles, Colo. Partridge, W. Pepperell, Colo. Royal, Jas. Russell, Colo. Erving, Will. Vassal, Jona. Simpson, Isaac Winslow, Jno. Chandler, Colo. Gilbert, Foster Hutchinson, Jno. Lovell, Colo. Watson, Peter Oliver.
     
     I forgot to mention the appointment of Thos. Oliver Esqr. of Cambridge to the Office of Lieut. Govr.
     The Transports from Hallifax and New York are arrived, and A Report is very current that other Troops are to be sent from Engld. Some say 7 Regiments. I conclude in haste, yr very hum Servt,
     
      EDW. Hill
     
    